IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT



                                            No. 99-41346
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                     Plaintiff-Appellee,

                                                 versus

SAMUEL TREVINO,

                                                                                  Defendant-
Appellant.

                          ______________________________________

                           Appeal from the United States District Court
                                for the Southern District of Texas
                                   USDC No. L-99-CR-536-1
                          ______________________________________
                                          July 25, 2000

Before EMILIO M. GARZA, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

        Samuel Trevino appeals the district court’s denial of his motion to suppress. He argues that

the checkpoint operated by the Border Pat rol was constitutionally inadequate. The checkpoint at

issue here is substantially similar to one that passed constitutional muster in United States v. Venegas-

Sapien, 762 F.2d 417 (5th Cir. 1985). Trevino has not shown, and we cannot discern, any material

differences between the two checkpoints. Consequently, Trevino has failed to demonstrate error on

the part of the district court, and that court’s denial of Trevino’s motion to suppress is AFFIRMED.




        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.